 


109 HR 4492 IH: Mortgage and Rental Assistance Reauthorization Act of 2005
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4492 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mrs. Maloney (for herself, Ms. Waters, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to reauthorize the temporary mortgage and rental payments program. 
 
 
1.Short titleThis Act may be cited as the Mortgage and Rental Assistance Reauthorization Act of 2005. 
2.FindingsCongress finds the following: 
(1)The mortgage and rental assistance program was authorized under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) to provide assistance to individuals who have lost a portion of their income and are having difficulties paying their rents or mortgages. 
(2)The Disaster Mitigation Act of 2000 (Public Law 106–390) amended the Stafford Act to end the program in May 2002. 
(3)Following the major disaster declaration resulting from the terrorist attacks in New York on September 11, 2001, the Federal Emergency Management Agency allowed the use of funds under the program to aid residents who were having difficulties paying their rents or mortgages. 
(4)The program should be reauthorized to allow the Federal Government to provide direct housing assistance to those who have been displaced by Hurricane Katrina. 
3.Temporary mortgage rental assistanceSection 408(c)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)) is amended— 
(1)by redesignating subparagraph (B) as subparagraph (C); and 
(2)by inserting after subparagraph (A) the following: 
 
(B)Temporary mortgage and rental payments 
(i)In generalThe President is authorized to provide assistance on a temporary basis in the form of mortgage or rental payments to or on behalf of individuals and families who, as a result of financial hardship caused by a major disaster, certify that they face dispossession or eviction from a residence by reason of a foreclosure of any mortgage or lien, cancellation of any contract of sale, or termination of any lease, entered into prior to such disaster. 
(ii)Duration of assistanceThe assistance under this subparagraph shall be provided for the duration of the period of financial hardship but not to exceed 18 months.. 
4.ApplicabilityThe amendments made by section 3 shall apply with respect to a major disaster occurring on or after August 24, 2005. 
 
